Exhibit SECTION 1 CENTRAL ILLINOIS LIGHT COMPANY (required by Section 906 of the Sarbanes-Oxley Act of 2002) In connection with the report on Form 10-Q for the quarterly period ended June 30, 2008 of CentralIllinois Light Company (the “Registrant”) as filed by the Registrant with the Securities and Exchange Commission onthe date hereof (the "Form 10-Q"), each undersigned officer of the Registrant does hereby certify, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m or 78o(d)); and (2) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:August8, /s/ Scott A.
